Citation Nr: 1021902	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating higher than 60 percent 
disabling for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1968 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the above-referenced claim.  

In his June 2007 Notice of Disagreement, the Veteran 
essentially stated that he was unable to get certain jobs due 
to his hearing loss disability.  Subsequently, in his March 
2009 Form 9, the Veteran stated that he was unable to work 
due to nonservice-connected depression.  In a March 2010 
letter to the Veteran, the RO requested that he clarify 
whether he wished to pursue additional claims.  The March 
2010 letter from the RO essentially addressed whether the 
Veteran wishes to file a claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  As of date, the Veteran has not 
responded to the RO's request.  Essentially, there is no 
current claim for entitlement to TDIU benefits.  Thus, a 
referral as to this issue is not needed in this case, nor is 
a remand required in accordance with the guidelines of Rice 
v. Shinseki, 22 Vet. App. 447 (2009) do not apply.


FINDING OF FACT

The evidence of record for the period of appeal shows that 
the Veteran had Level VII hearing in the right ear and Level 
X hearing in the left ear.      


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 60 
percent disabling for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100, Tables VI, VIA, VII (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in March 2007, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information 
in a letter dated in September 2008.  Specifically, VA 
informed the Veteran of the necessity of providing, on his 
own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the respective 
disability and the effect that the worsening has on his 
employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
provided notice of the applicable relevant diagnostic code 
provisions.

VA satisfied the notice requirements under Dingess by letter 
dated in March 2007, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  He was 
provided an appropriate VA medical examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A recent decision the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The Merits of the Claim

Here, the Veteran has essentially claimed that his bilateral 
hearing loss is more severe than reflected by the currently 
assigned disability rating.  Having carefully reviewed the 
evidence of record and all pertinent laws and regulations, 
the Board finds that the preponderance of the evidence is 
against the claim for an increased disability rating.  Thus, 
the appeal must be denied.

The Board notes that in evaluating service-connected hearing 
loss, disability ratings are derived from mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are performed.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability 
ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by a controlled speech discrimination test 
(Maryland CNC) and the average hearing threshold, as measured 
by pure tone audiometric tests at the frequencies of 1000, 
2000, 3000 and 4000 Hertz.  The rating schedule establishes 
11 auditory acuity levels designated from Level I, for 
essentially normal hearing acuity, through level XI for 
profound deafness.  An examination for hearing impairment for 
VA purposes must be conducted by a State-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  Examinations 
will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a). 
 
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

In a February 2004 rating decision, the RO granted service 
connection for bilateral hearing loss, effective March 17, 
2003, and assigned a noncompensable disability rating.  The 
Veteran filed a claim for an increased disability rating in 
January 2007.  His service-connected bilateral hearing loss 
was assigned a 60 percent disability rating by way of the May 
2007 rating decision.

The Veteran underwent a VA audiological examination in April 
2007.  The associated audiogram reflects that clinical 
evaluation revealed pure tone thresholds, in decibels, as 
follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
65
80
80
105
83
LEFT
40
45
50
55
48

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 30 percent in the left ear.  
Under 38 C.F.R. § 4.85, using Table VI, these findings 
correspond to Level III hearing for the right ear and Level X 
for the left ear.  After plotting the hearing loss findings 
on Table VII, the Veteran is found to warrant a 20 percent 
disability rating. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are applicable in 
this case because the VA examination found that the puretone 
threshold at 1,000, 2,000, 3,000, and 4,000 Hertz were 55 
decibels or more for the right ear.  The right ear hearing 
loss thus corresponded to Level VII hearing on Table VIA.  
After plotting the hearing loss findings on Table VII, the 
Veteran is found to warrant a 60 percent rating evaluation.

In his June 2007 Notice of Disagreement and March 2009, the 
Veteran testified as to the severity of his hearing loss.  He 
essentially stated that his hearing loss is severe or 
profound.  He stated that previous doctors have tested his 
hearing and indicated that his hearing thresholds range from 
"60-80 dB... to later 80-90 dB[.]"  He indicated that he was 
not able to get certain jobs over the years because he could 
not pass the hearing tests.


Based on the foregoing, the Board finds that the 
preponderance of the evidence does not show that a disability 
rating higher than 60 percent disabling is warranted in this 
case.  For the period of appeal, the file essentially 
contains only examination report, dated in April 2004, upon 
which to rate the Veteran's hearing loss.  With respect to 
the left ear, the 2004 evaluation indicated a pure tone 
hearing threshold average of 48 and a speech recognition 
score of 30 percent.  This translates to Level X hearing 
under Table VI.  The provisions of 38 C.F.R. § 4.86(a) 
pertaining to exceptional patterns of hearing impairment are 
applicable to the findings made with respect to the Veteran's 
right ear hearing loss, and warrant elevation of right ear 
hearing loss to Level VII.  Level X and VII hearing 
impairment warrants a 60 percent rating under the applicable 
criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Accordingly, an evaluation in excess of 60 percent is not 
warranted. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in the final report of the 
evaluation.  The physician who conducted the April 2004 audio 
examination did not elicit information on the functional 
effects caused by the bilateral hearing loss.  However, the 
Court has held that even if an audiologist's description of 
the functional effects of his hearing disability was somehow 
defective, the veteran bears the burden of demonstrating on 
appeal any prejudice caused by a deficiency in an 
examination.  Martinak, 21 Vet. App. at 455-56, citing 
Marciniak v. Brown, 10 Vet. App. 198, 201 (1997) (stating 
that the appellant must allege "with specificity any 
prejudice" that results from an alleged procedural error); 
cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007) 
(concluding that the essential fairness of the adjudication 
was not affected by VA's failure to obtain service medical 
records).  Neither the Veteran nor his representative has 
indicated that the Veteran has been prejudiced by such a 
deficiency.  Furthermore, the Veteran has reported directly 
to VA the functional effects of his hearing loss.  The Board 
thus finds that the 2004 examination report, in conjunction 
with the Veteran's lay reports, are adequate for rating 
purposes and that the ratings assigned represent an accurate 
assessment of the Veteran's clinical and functional hearing 
impairment. 

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 345.  To put simply, there is very little judgment 
involved in determining the rating.  The law's provisions are 
clear and precise.  Audiometric test results are dispositive 
evidence for a claim for a higher disability rating for 
hearing loss.

The Board acknowledges the Veteran's assertions that his 
hearing impairment is very significant and that he should 
receive a higher rating.  However, the Board is constrained 
by the applicable regulations, which require evaluation by 
strict mechanical application of the tables that make up the 
rating criteria for hearing impairment.  While the Veteran 
has reported that his hearing threshold levels have ranged 
from "60-80 dB... to later 80-90 dB," his report does not 
constitute diagnostic findings of his hearing thresholds at 
the previously identified frequencies or specific information 
to determine a disability rating in accordance with VA 
regulations.  Thus, the Veteran's report is not sufficient 
for purposes of evaluating the current severity of his 
hearing loss disability.    

The Board has considered whether the application of "staged 
ratings" would be in order.  See Hart, 21 Vet. App. at 505.  
However, there appears to be no identifiable the specified 
periods on appeal, during which the Veteran's service-
connected hearing loss warranted a disability rating higher 
than the currently assigned 60 percent.

Initially the Board notes, and as indicated above, the RO has 
requested clarification of whether the Veteran wishes to 
pursue a claim for TDIU due to his service-connected hearing 
loss.  However, the Veteran has yet to respond to the RO's 
request.  Therefore, to date, a claim for TDIU has not been 
raised.  

Thus, the Board has considered whether the Veteran's 
bilateral hearing loss warrants referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular rating is undertaken.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an 
extra-schedular rating is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  

In the present case, the Veteran reported his hearing loss 
interfered with his ability to obtain certain jobs.  However, 
examining the Veteran's symptoms and the symptoms of the 
rating criteria reflects that the criteria for hearing loss 
appears adequate to rate the Veteran's complaints and 
symptoms.  The rating criteria reasonably describe the 
Veteran's disability level and symptomatology throughout the 
rating period on appeal.  Indeed, as noted above, the 
provisions of 
38 C.F.R. § 4.86 dealing with exceptional patterns of hearing 
impairment have been applied to award the Veteran a higher 
rating than a strict application of the rating criteria 
normally warrants.  Additionally, and as previously 
indicated, the RO has requested that the Veteran clarify 
whether he wishes to file a claim for TDIU due to his 
bilateral hearing loss.  

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
bilateral hearing loss.  Additionally, evidence of marked 
interference with employment due to the hearing disability is 
not shown.  The Board acknowledges the Veteran's statements 
that he could not pass the hearing test for certain jobs due 
to his hearing loss.  While the Board does not doubt that the 
Veteran's hearing loss affected his performance on the 
reported hearing tests, there is no evidence in the medical 
records of an exceptional or unusual clinical picture 
suggesting that his bilateral hearing loss in and of itself 
markedly impacted his ability to obtain and/or maintain 
employment.  

In short, there is nothing in the record to indicate that 
service-connected bilateral hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 60 percent for bilateral 
hearing loss have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to a disability rating higher than 60 percent 
disabling for bilateral hearing loss is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


